Case 1:18-cr-00457-AMD Document 140 Filed 03/13/20 Page 1 of 2 PageID #: 1470




March 13, 2020



The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Courtroom 4GN
Brooklyn, NY 11201


Re:    United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-3) (AMD)
       (EDNY); Unopposed Request to Adjourn Time to File Motion for Bill of Particulars

Dear Judge Donnelly:

        We represent defendants Huawei Technologies Co., Ltd., Huawei Device Co., Ltd.,
Huawei Device USA Inc., and Futurewei Technologies, Inc. in the above-referenced matter. On
behalf of our clients, we respectfully seek to adjourn the deadline to file a motion for a bill of
particulars with respect to the Third Superseding Indictment. The government consents to this
request.

         Under Rule 7 of the Federal Rules of Criminal Procedure, a defendant “may move for a
bill of particulars before or within 14 days after arraignment or at a later time if the court
permits.” Fed. R. Crim. P. 7(f). Our clients were arraigned on the Third Superseding Indictment
before the Honorable Steven M. Gold, United States Magistrate Judge, on March 4, 2020.

        At the March 4, 2020 status conference in this matter, the government represented that it
is preparing to produce a significant amount of discovery material related to the charges in the
Third Superseding Indictment. Because the scope of discovery provided by the government may
affect the need for or scope of any motion for a bill of particulars, we respectfully request that
the Court continue the deadline for a motion for a bill of particulars until a later date.
Case 1:18-cr-00457-AMD Document 140 Filed 03/13/20 Page 2 of 2 PageID #: 1471


United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457
March 13, 2020
Page 2



       Respectfully submitted,


         /s/ Thomas C. Green                      /s/ David Bitkower
         Thomas C. Green                         David Bitkower
         Mark D. Hopson                          JENNER & BLOCK LLP
         Michael A. Levy                         1099 New York Avenue, NW
         SIDLEY AUSTIN LLP                       Washington, D.C. 20001
         787 Seventh Avenue                      Tel: 202-639-6048
         New York, NY 10019                      Email: dbitkower@jenner.com
         Tel.: 212-839-5300
         Email: mlevy@sidley.com


       Counsel for Defendants Huawei Technologies Co., Ltd., Huawei Device Co., Ltd.,
                 Huawei Device USA Inc., and Futurewei Technologies, Inc.
